                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  IN RE BROILER CHICKEN
  ANTITRUST LITIGATION                              Case No.: 1:16-cv-08637
  This Document Relates To: All Actions
                                                    Honorable Thomas M. Durkin
                                                    Magistrate Judge Jeffrey T. Gilbert




      MOTION FOR LEAVE TO WITHDRAW APPEARANCE OF RYAN THOMAS
                             MCALLISTER

       Pursuant to Local Rule 83.17, Plaintiffs BJ’s Wholesale Club, Inc., Darden Restaurants, Inc.,

Jetro Holdings, LLC, Maximum Quality Foods, Inc., PJ’s Food Service, Inc., Sherwood Food

Distributors, L.L.C., Harvest Meat Company, Inc., Western Boxed Meat Distributors, Inc., and

Hamilton Meat, LLC respectfully request leave of this Court to withdraw the appearance of Ryan

Thomas McAllister as one of their attorneys of record in the above-referenced matter. Attorneys at

Boies Schiller Flexner LLP and Cadwalader, Wickersham & Taft LLP will continue to represent

Plaintiffs BJ’s Wholesale Club, Inc., Darden Restaurants, Inc., Jetro Holdings, LLC, Maximum

Quality Foods, Inc., PJ’s Food Service, Inc., Sherwood Food Distributors, L.L.C., Harvest Meat

Company, Inc., Western Boxed Meat Distributors, Inc., and Hamilton Meat, LLC in this action.

       WHEREFORE, Plaintiffs BJ’s Wholesale Club, Inc., Darden Restaurants, Inc., Jetro

Holdings, LLC, Maximum Quality Foods, Inc., PJ’s Food Service, Inc., Sherwood Food Distributors,

L.L.C., Harvest Meat Company, Inc., Western Boxed Meat Distributors, Inc., and Hamilton Meat,

LLC request that this Court grant this motion and enter an order withdrawing the appearance of Ryan

T. McAllister as counsel for BJ’s Wholesale Club, Inc., Darden Restaurants, Inc., Jetro Holdings,

LLC, Maximum Quality Foods, Inc., PJ’s Food Service, Inc., Sherwood Food Distributors, L.L.C.,

Harvest Meat Company, Inc., Western Boxed Meat Distributors, Inc., and Hamilton Meat, LLC in
this matter.

Dated: January 22, 2021       Respectfully submitted,

                              /s/ Philip J. Iovieno

                              Philip J. Iovieno
                              Nicholas A. Gravante, Jr.
                              CADWALADER, WICKERSHAM &
                              TAFT LLP
                              200 Liberty Street
                              New York, NY 10281
                              Tel: (212) 504-6000
                              Fax: (212) 504-6666
                              philip.iovieno@cwt.com
                              nicholas.gravante@cwt.com

                              /s/ Ryan T. McAllister

                              Anne M. Nardacci
                              Ryan T. McAllister
                              Mark A. Singer
                              BOIES SCHILLER FLEXNER LLP
                              30 South Pearl Street
                              Albany, NY 12207
                              Tel: (518) 434-0600
                              Fax: (518) 434-0665
                              anardacci@bsfllp.com
                              rmcallister@bsfllp.com
                              msinger@bsfllp.com


                              Attorney for BJ’s Wholesale Club, Inc., Darden
                              Restaurants, Inc., Jetro Holdings, LLC,
                              Maximum Quality Foods, Inc., PJ’s Food
                              Service, Inc., Sherwood Food Distributors,
                              L.L.C., Harvest Meat Company, Inc., Western
                              Boxed Meat Distributors, Inc., and Hamilton
                              Meat, LLC




                          2
                                   CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2021, a true and correct copy of the foregoing document

was electronically filed with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.



                                                        /s/ Ryan T. McAllister
                                                        Ryan T. McAllister




                                                    3
